Citation Nr: 1142817	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-18 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bladder cancer (to include as secondary to service-connected Hodgkin's lymphoma and/or to herbicide exposure).  

2. Entitlement to service connection for pancreatic cancer (to include as secondary to service-connected Hodgkin's lymphoma and/or to herbicide exposure).  

3. Entitlement to a compensable rating for Hodgkin's lymphoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to April 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2007, March 2009, and February 2010 rating decisions of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bladder cancer, granted service connection for Hodgkin's lymphoma rated 100 percent, effective July 24, 2008 and 0 percent from August 1, 2009, and denied service connection for pancreatic cancer, respectively.  In September 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.    

The Board notes that the RO had questioned the validity of the Veteran's June 2009 VA Form 9 (Substantive Appeal) and finds that the matters on which the Travel Board hearing was held (listed on the preceding page) are ripe for appellate review. See Beryle v. Brown, 9 Vet. App. 24, 28; Percy v. Shinseki, 23 Vet. App. 37; Marsh v. West, 11 Vet. App. 468, 470-72 (1998).

The matter of service connection for a thyroid disorder as secondary to service-connected Hodgkin's lymphoma has been raised by the Veteran's September 2011 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).   

At the outset, the Board notes that it is well-established that once VA's duty to assist by providing an examination or opinion is triggered, it must provide an examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

      Bladder and pancreatic cancer

The Veteran alleges that his bladder and pancreatic cancer are secondary to his service-connected Hodgkin's lymphoma and/or exposure to herbicides in Vietnam.  

An October 2007 letter from the Veteran's physician notes that it was unusual for a man of the Veteran's age with no predisposing factors to have such a resilient bladder cancer and that he had no other risk factors other than exposure to carcinogens during the Vietnam era.  

An April 2011 VA opinion discusses the relationship between the Veteran's 
"service-connected non-Hodgkin's lymphoma and [his] pancreatic and/or bladder cancer."  However, as the factual basis for the opinion is inaccurate (the Veteran's diagnosis is Hodgkin's lymphoma), the opinion is inadequate.   Accordingly, further development is necessary to secure an opinion as to whether the Veteran's bladder and/or pancreatic cancer was caused or aggravated by his Hodgkin's lymphoma or is associated with his presumed exposure to herbicides in service.   

	Rating for Hodgkin's Lymphoma

The Veteran underwent chemotherapy treatment for Hodgkin's lymphoma that ended in January 2009.  On March 2009 VA examination the Veteran's Hodgkin's lymphoma was noted to be in remission with mild residual disability; there was no lymphadenopathy.  On May 2010 VA examination it was noted that the Veteran had a "new" left axillary adenopathy measuring 1 by 2 cm.  The examiner noted that the Veteran was undergoing monthly CT scans due to the node.  A right axillary adenopathy measuring 1 by 1 cm was also noted.  The examiner summarized that the Veteran's Hodgkin's lymphoma was "likely active."  However, the examiner did not comment on the significance of the adenopathies (to include functional impairment caused, if any) or explain why she believed the Veteran's Hodgkin's lymphoma was likely active.  Additionally, on his March 2011 VA Form 9 (Substantive Appeal) the Veteran stated that he experienced shortness of breath, "heart rate," and coughing in the morning due to his Hodgkin's lymphoma.  As the rating for Hodgkin's disease under Diagnostic Code 7709 distinguishes between active and inactive disease, providing for rating based on active disease (local recurrence or metastasis) or treatment or residuals if the disease is inactive, and as the Veteran has alleged new residual symptoms, further clarification is necessary in order to ensure proper adjudication of the claim.  

Additionally, any records of treatment the Veteran received for Hodgkin's lymphoma in the interim are pertinent evidence in the matter of the rating to be assigned, and must be secured.  

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for the disabilities at issue from January 2011 to the present.  

The RO should also ask the Veteran to identify the providers of any (and all) private evaluation and/or treatment he has received for his Hodgkin's lymphoma and pancreatic and bladder cancers.  He should provide a chronological listing with names and locations of all providers, as well as any releases necessary for VA to secure records of the private treatment/evaluations. 

The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.  

2. The RO should arrange for the Veteran to be examined by an oncologist to ascertain the nature, and severity of his residuals of Hodgkin's lymphoma (to include residuals due to therapy), to include whether such disease is or has been active, and also ascertain the likely etiology for the Veteran's bladder and pancreatic cancer.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on interview (to elicit allegations of residual disability) and examination of the Veteran, and review of the entire record, the examiner should respond to the following:

a. Has the Veteran had active Hodgkin's disease/lymphoma (to include local recurrence or metastasis) at any time since August 1, 2009?  If so please identify the evidence supporting that conclusion and describe any treatment the Veteran has undergone. 

b. If the Veteran's Hodgkin's disease has been inactive/in remission, please identify all residual disability from such (by pathology and associated impairment of function), describing in detail the severity of the symptoms.  The examiner should address the Veteran's contentions that he experiences shortness of breath, increased heart rate, and coughing as residual symptoms.  

c. Please opine whether the Veteran's bladder cancer was caused or aggravated by his Hodgkin's lymphoma or is associated with exposure to herbicides.

d. Please opine whether the Veteran's pancreatic cancer was caused or aggravated by his Hodgkin's lymphoma or is associated with exposure to herbicides.  

e. If the opinion as to any claimed disability is that it was not caused but was aggravated by the Veteran's Hodgkin's lymphoma (to include as due to the treatment for the lymploma), the examiner should offer a further opinion as to the degree of disability that is due to such aggravation, i.e., opine regarding the baseline level of disability prior to the aggravation and the level of disability existing after the aggravation occurred.

The examiner must explain the rationale for all opinions offered in detail with citation to medical texts/treatise evidence as deemed appropriate.  

3. The RO should then re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

